    Case 2:17-mc-50170-MAG ECF No. 14, PageID.64 Filed 05/19/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                         Case No.: 2:17-mc-50170
v                                               Hon. Mark A. Goldsmith

HELEN WILLIAMS,

             Defendant,
and

MUNICIPAL EMPLOYEES'
RETIREMENT SYSTEM

             Garnishee.
                                            /


                          GARNISHEE ORDER TO PAY

       The United States requested a writ of garnishment for funds belonging to or

being held on behalf of Helen Williams. (ECF No. 10, PageID. 41-42) The writ was

issued (ECF No. 12, PageID. 43-49) and served on all parties on March 19, 2021.

(ECF No. 11, PageID. 50) Municipal Employees' Retirement System mailed its

answer in paper form to the Clerk of the Court, the United States and Helen Williams

on April 2, 2021 and was subsequently docketed on April 3, 2021 (ECF No. 13,

PageID. 59-62). The answer disclosed that Helen Williams received a monthly

distribution from the Municipal Employees Retirement System. Williams has not

filed a request for hearing, claim for exemption or objection to the writ of
  Case 2:17-mc-50170-MAG ECF No. 14, PageID.65 Filed 05/19/21 Page 2 of 2




garnishment. The time for filing such a request has passed. 28 U.S.C. § 3202(b) and

3205(c)(5). The Court having reviewed the record, now, therefore;

      IT IS ORDERED that from the date of the receipt of the writ of garnishment,

which date is on or about March 29, 2021, Municipal Employees' Retirement System

shall withhold 25% of Williams’ retiree pension (including salary, commission,

bonus or other pay) in accordance with the provisions of 15 U.S.C. § 1673(a);


      IT IS FURTHER ORDERED that the funds so withheld shall be promptly

remitted to Clerk of the Court (USDC – EDMI), Attn: Financial, 231 W. Lafayette,

Detroit, MI 48226, with the payment made payable to the United States;


      IT IS FURTHER ORDERED that this garnishment shall remain in place

until such time as the garnishee no longer has custody or control of any funds

belonging to Williams, the judgment is paid in full or upon further order of the Court.


      IT IS FURTHER ORDERED that the Clerk of the Court shall disburse these

funds in accordance with the provisions of the judgment entered in case number

13CR20473 01.


      IT IS SO ORDERED.


Dated: May 12, 2021                           s/Mark A. Goldsmith
      Detroit, Michigan                       MARK A. GOLDSMITH
                                              United States District Judge
